DETAILED ACTION
This action is response to application number 17/015,941, amendment and remarks, dated on 05/02/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 11-21 pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 and 11-21 have been considered but are moot in view of the new ground of rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-9, 11 and 14-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11072356 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1, Patent No. 11072356 claim 8, discloses a vehicle control system comprising:
a controller configured to control communication between or among plural vehicle devices that control operation of a vehicle system via a network that communicatively couples the vehicle devices, the controller configured to control the communication using a data distribution service (DDS) and with the network operating as a time sensitive network (TSN) (claim 1),
wherein the controller is configured to direct a first set of the vehicle devices to communicate using time sensitive communications, a different, second set of the vehicle devices to communicate using best effort communications, and a different, third set of the vehicle devices to communicate using rate constrained communications (claim 1),
wherein the controller is configured to receive data frames via the time sensitive network (claim 6), determine classifications for the data frames based on a presence of at least one pattern in the data frames (claim 7), generate a communication schedule for the data frames based on the classifications of the data frames, direct the vehicle devices to communicate the data frames based on the schedule, and direct control of one or more operations of the vehicle system based on the data frames that are communicated (claim 6); and 
wherein the controller includes a ternary content addressable memory and is configured to determine the presence of the at least one pattern based on a comparison of data in the data frames to a pattern data map received at the ternary content addressable memory (claim 8).

Claim 6, Patent No. 11072356 claim 2, discloses wherein the network is an Ethernet network at least partially disposed onboard the vehicle system (claim 2).

Claim 7, Patent No. 11072356 claim 4, discloses wherein the vehicle devices include two or more of an input/output device, an engine control unit, a traction motor controller, a display device, an auxiliary load controller, or one or more sensors (claim 4).

Claim 8, Patent No. 11072356 claim 4, discloses wherein one or more of the engine control unit or the traction motor controller is included in the first set of the vehicle devices using the time sensitive communications (claim 4).

Claim 9, Patent No. 11072356 claim 5, discloses wherein the controller is configured to direct the first set of the vehicle devices to communicate using the time sensitive communications such that the time sensitive communications are completed using bandwidth of the network while the second and third set of the vehicle devices communicate the best effort communications and the rate constrained communications using a remaining amount of bandwidth of the network that is not used by the time sensitive communications (claim 5).

Claim 11, Patent No. 11072356 claim 18, discloses wherein the controller is configured to receive a schedule for communication of the data frames to one or more of the vehicle devices via the time sensitive network (claim 18),
wherein the controller also is configured to receive destinations for the data frames, receive an upper limit on a tolerable latency for the data frames, communicate one or more of the data frames according to the schedule, access the one or more vehicle devices, verify that the one or more data frames were communicated to the one or more vehicle devices within the upper limit on the tolerable latency based on accessing the one or more vehicle devices, and control one or more operations of the vehicle based on the one or more data frames that are communicated (claim 18).

Claim 14, Patent No. 11072356 claim 17, discloses a method for controlling one or more operations of a vehicle system, the method comprising:
controlling communication between or among plural vehicle devices that control operation of the vehicle system via a network that communicatively couples the vehicle devices, the communication controlled using a data distribution service (DDS) and with the network operating as a time sensitive network (TSN), the communication controlled by receiving data frames via the time sensitive network, comparing data in the data frames to a pattern data map to determine at least one pattern in the data frames (determining classification for the data frames; claim 17;comparison of data in the data frames to a pattern data map to determine the presence of the at least one pattern; claim 8), determining classifications for the data frames based on a presence of at least one pattern in the data frames, and generating a communication schedule for the one or more data frames based on the classifications of the data frames (claim 17);
directing a first set of the vehicle devices to communicate using time sensitive communications according to the communication schedule (claim 17);
directing a different, second set of the vehicle devices to communicate using best effort communications according to the communication schedule (claim 17); and
directing a different, third set of the vehicle devices to communicate using rate constrained communications according to the communication schedule (claim 17).

Claim 15, Patent No. 11072356 claim 15, discloses wherein directing the first set of the vehicle devices includes controlling operation of one or more of an engine control unit or a traction motor controller of the vehicle system using the time sensitive communications (claim 15).

Claim 16, Patent No. 11072356 claim 16, discloses wherein directing the first set of the vehicle devices to communicate using the time sensitive communications includes completing the time sensitive communications using bandwidth of the network (claim 16), and
wherein directing the second set of the vehicle devices to communicate using the best effort communications and directing the third set of the vehicle devices to communicate using the rate constrained communications are completed using a remaining amount of bandwidth of the network that is not used by the time sensitive communications (claim 16).

Claim 17, Patent No. 11072356 claim 17, discloses further comprising:
controlling one or more operations of the vehicle based on the data frames that are communicated (claim 17).

Claim 18, Patent No. 11072356 claim 18, discloses further comprising:
receiving destinations for the data frames (claim 18); and
receiving an upper limit on a tolerable latency for the data frames, wherein one or more of the data frames are communicated according to the communication schedule (claim 18);
accessing the one or more vehicle devices (claim 18);
verifying that the one or more data frames were communicated to the one or more vehicle devices within the upper limit on the tolerable latency based on accessing the one or more vehicle devices (claim 18); and
controlling one or more operations of the vehicle system based on the one or more data frames that are communicated (claim 18).

Claim 19, Patent No. 11072356 claim 23, discloses a vehicle control system comprising:
a controller configured to control communication between or among plural vehicle devices that control operation of a vehicle system via an Ethernet network that communicatively couples the vehicle devices, the controller configured to control the communication using a data distribution service (DDS) and with the network operating as a time sensitive network (TSN) (claim 21),
wherein the controller is configured to direct a first set of the vehicle devices to communicate using time sensitive communications, a different, second set of the vehicle devices to communicate using best effort communications, and a different, third set of the vehicle devices to communicate using rate constrained communications (claim 21),
wherein the controller is configured to direct the first set of the vehicle devices to communicate using the time sensitive communications such that the time sensitive communications are completed using bandwidth of the network while the second and third set of the vehicle devices communicate the best effort communications and the rate constrained communications using a remaining amount of bandwidth of the network that is not used by the time sensitive communications (claim 21),
wherein the controller is configured to receive data frames via the time sensitive network (claim 22), determine the presence of at least one pattern based on a comparison of data in the data frames to a pattern data map (determining classification for the data frames; claim 22; determining classification for the data frames  based on a presence of at least one pattern in the data frames; claim 23; comparison of data in the data frames to a pattern data map to determine the presence of the at least one pattern; claim 8) determine classifications for the data frames based on a presence of at least one pattern in the data frames (claim 23), generate a communication schedule for the data frames based on the classifications of the data frames, communicate the data frames based on the schedule, and control one or more operations of the vehicle system based on the data frames that are communicated (claim 22).

Claim 20, Patent No. 11072356 claim 18, discloses wherein the controller is configured to receive a schedule for communication of data frames to one or more of the vehicle devices via the time sensitive network (claim 18),
wherein the controller also is configured to receive destinations for the data frames, receive an upper limit on a tolerable latency for the data frames, communicate one or more of the data frames according to the schedule, access the one or more vehicle devices, verify that the one or more data frames were communicated to the one or more vehicle devices within the upper limit on the tolerable latency based on accessing the one or more vehicle devices, and control one or more operations of the vehicle system based on the one or more data frames that are communicated (claim 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, and 11-21 rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2020/0204500 A1) in view of Bo et al. (NPL; IEEE 2003).

Claims 1, 14, 17, Shah discloses a vehicle control system (¶17) comprising:
a controller (network planner Figs. 1& 2, el. 140; ¶26) configured to control communication between or among plural vehicle devices that control operation of a vehicle system via a network that communicatively couples the vehicle devices (network (LAN 100) couples plural vehicle devices; Fig. 1, els. 110A-110E), the controller configured to control the communication using a data distribution service (DDS) and with the network operating as a time sensitive network (TSN) (In some embodiments, nodes 110 are microcontrollers connected to a bus. In some embodiments, nodes 110 are electronic control units (ECUs) in a vehicle such as an aircraft, boat, automobile, recreational vehicle, etc. As used herein, the term “electronic control unit (ECU)” is to be interpreted according to its understood meaning in the art, and includes an embedded system that controls one or more operations of a vehicle. As used herein, the term “vehicle network” refers to an internal communications network that interconnects components (e.g., ECUs) inside a vehicle. In such an embodiment, examples of time-triggered traffic may include steering-wheel-angle messages generated for a steering ECU, torque-control messages and wheel-speed messages generated for a motor ECU, brake control messages generated for a brake-system ECU, etc. Examples of rate-constrained traffic may include audio and video streams from a backup camera ECU, LIDAR and RADAR streams associated with collision-avoidance ECUs, etc. Examples of best-effort traffic may include infotainment messages generated by an infotainment ECU, diagnostic messages generated by various ECUs, software updates, etc.; ¶17),
wherein the controller (network planner Figs. 1& 2, el. 140; ¶26) is configured to direct a first set of the vehicle devices to communicate using time sensitive communications, a different, second set of the vehicle devices to communicate using best effort communications, and a different, third set of the vehicle devices to communicate using rate constrained communications (network planner Fig. 2, el. 140 directing the first/second/third set of the vehicle devices/nodes as shown in Fig. 1, Nodes 110A-110E to communicate the traffic of their streams according to the time sensitive, rate constrained and best effort schedules and in accordance with the time sensitive, rate constrained and best effort demands, constrains and information as shown in Fig. 2; In some embodiments, nodes 110 are microcontrollers connected to a bus. In some embodiments, nodes 110 are electronic control units (ECUs) in a vehicle such as an aircraft, boat, automobile, recreational vehicle, etc. As used herein, the term “electronic control unit (ECU)” is to be interpreted according to its understood meaning in the art, and includes an embedded system that controls one or more operations of a vehicle. As used herein, the term “vehicle network” refers to an internal communications network that interconnects components (e.g., ECUs) inside a vehicle. In such an embodiment, examples of time-triggered traffic may include steering-wheel-angle messages generated for a steering ECU, torque-control messages and wheel-speed messages generated for a motor ECU, brake control messages generated for a brake-system ECU, etc. Examples of rate-constrained traffic may include audio and video streams from a backup camera ECU, LIDAR and RADAR streams associated with collision-avoidance ECUs, etc. Examples of best-effort traffic may include infotainment messages generated by an infotainment ECU, diagnostic messages generated by various ECUs, software updates, etc.; ¶17; ¶36),
wherein the controller (network planner Figs. 1& 2, el. 140; ¶26) is configured to receive data frames via the time sensitive network (controller receiving frame to provide schedules; ¶19), determine classifications for the data frames based on a presence of at least one pattern in the data frames (determine classifications; ¶19; Stream information 220, in one embodiment, identifies the streams to be communicated over LAN 100 and specifies various characteristics about the streams. As shown, information 220 may indicate the source of a particular stream (e.g., a “Stream A”) and its destinations. Information 220 may indicate a traffic classification—e.g., whether a stream is TT, RC, BE, or TS as discussed above with respect to FIG. 1. Information 220 may also indicate demands such as a transmission interval (how frequently a streams needs to be transmitted), a payload size (an indicator of desired bandwidth), a latency constraint (how quickly a stream needs to be delivered to a destination), etc.; ¶28), generate a communication schedule for the data frames based on the classifications of the data frames (Fig. 2 shows network planer generating schedule for the frames of streams base on the classification of the streams and frames; ¶19; Node schedules 230, in one embodiment, are the portions of schedule 142 that are applicable to a respective one of nodes 110. (As noted above, in some embodiments, a given node 110 may not receive the entire schedule 142, but rather merely the portion that is applicable to that node 110.) As shown, a node schedule 230 may indicate the particular streams being transmitted and/or received by a given node 110. In some embodiments, the node schedule 230 may also indicate the particular source port(s) and destination port(s) used to communicate the stream. That is, rather than indicate an identifier for a given link, the link may be identified to a node 110 in terms of the node ports and/or switch ports to which the link 130 is coupled. For example, a schedule 230 for node 110D may indicate that it is to transmit a stream from its source port #2 to switch 120B's destination port #4 (in this example, source port #2 and destination port #4 are the physical ports to which link 130E is coupled). In various embodiments, the node schedule 230 also indicates the time slot or time slots for when the node 230 is to communicate the stream; ¶31), direct the vehicle devices to communicate the data frames based on the schedule, and direct control of one or more operations of the vehicle system based on the data frames that are communicated (Fig. 2 shows network planer directing the nodes and direct control of one or more operations of the vehicle devices and system by enabling and providing the node schedules, ports and intervals to operate an control the operation of the vehicle system; In some embodiments, nodes 110 are microcontrollers connected to a bus. In some embodiments, nodes 110 are electronic control units (ECUs) in a vehicle such as an aircraft, boat, automobile, recreational vehicle, etc. As used herein, the term “electronic control unit (ECU)” is to be interpreted according to its understood meaning in the art, and includes an embedded system that controls one or more operations of a vehicle. As used herein, the term “vehicle network” refers to an internal communications network that interconnects components (e.g., ECUs) inside a vehicle. In such an embodiment, examples of time-triggered traffic may include steering-wheel-angle messages generated for a steering ECU, torque-control messages and wheel-speed messages generated for a motor ECU, brake control messages generated for a brake-system ECU, etc. Examples of rate-constrained traffic may include audio and video streams from a backup camera ECU, LIDAR and RADAR streams associated with collision-avoidance ECUs, etc. Examples of best-effort traffic may include infotainment messages generated by an infotainment ECU, diagnostic messages generated by various ECUs, software updates, etc.; ¶17; ¶25; ¶31); and 
wherein the controller includes a ternary content addressable memory and is configured to determine the presence of the at least one pattern based on a comparison of data in the data frames to a pattern data map received at the ternary content addressable memory (identifying each frame and packets of the traffic of the streams (time sensitive communications, best effort communications and rate constrained communications) by comparing and mapping to traffic classification and through stream information as shown in Fig. 2, el. 220; Stream information may identify the publishers (i.e., sources) and subscribers (i.e., destinations) of particular streams as well as indicate the various demands for communicating the streams such as desired transmission intervals, known payload sizes, latency constraints, frequency of transmissions, redundant communication, etc. In various embodiments, network planner 140 is executable to determine a schedule 142 that enhances communication in a manner that accommodates these demands; ¶19; Stream information 220, in one embodiment, identifies the streams to be communicated over LAN 100 and specifies various characteristics about the streams. As shown, information 220 may indicate the source of a particular stream (e.g., a “Stream A”) and its destinations. Information 220 may indicate a traffic classification—e.g., whether a stream is TT, RC, BE, or TS as discussed above with respect to FIG. 1. Information 220 may also indicate demands such as a transmission interval (how frequently a streams needs to be transmitted), a payload size (an indicator of desired bandwidth), a latency constraint (how quickly a stream needs to be delivered to a destination), etc; ¶28).
Shah does not explicitly disclose using a data distribution service (DDS). Instant application specification ¶91 describes the DDS as publisher and subscriber network (The devices 124, 128, 130, 132, 134, 140 that communicate using the data distribution service may be referred to as publishers and/or subscribers. A publisher is a device that provides data or information for one or more other devices to obtain. A subscriber is a device that receives or obtains this data or information (and performs some function using that data or information). The same device may be both a publisher of some data and a subscriber to other data. For example, the input/output device may be a publisher of some data (e.g., instructions received from an operator to change a throttle setting) and a subscriber of other data (e.g., sensor data provided by one or more of the devices 140 for display to the operator)). 
Shah in ¶19 discloses the network as publisher and subscriber network, As discussed below with respect to FIG. 2, in various embodiments, network planner 140 determines a network schedule 142 by analyzing received information about the topology of LAN 100 and information describing the streams being communicated over LAN 100. This topology information may identify various network resources (e.g., nodes 110, switches 120, and links 130), indicate how those resources are connected, and specify the capabilities of those resources. Stream information may identify the publishers (i.e., sources) and subscribers (i.e., destinations) of particular streams as well as indicate the various demands for communicating the streams such as desired transmission intervals, known payload sizes, latency constraints, frequency of transmissions, redundant communication, etc. In various embodiments, network planner 140 is executable to determine a schedule 142 that enhances communication in a manner that accommodates these demands.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to use a data distribution service (DDS) as taught by Shah in order to enhance communication of network traffic with different communication demands (title; ¶1).
Shah differs from the claim invention in that it does not expressly disclose “wherein the controller includes a ternary content addressable memory and is configured to determine the presence of the at least one pattern based on a comparison of data in the data frames to a pattern data map received at the ternary content addressable memory”.
However the controller including a ternary content addressable memory and is configured to determine the presence of the at least one pattern based on a comparison of data in the data frames to a pattern data map received at the ternary content addressable memory, is well known in the art, as shown by Bo.
Bo in the same field of endeavor, high speed discrete content sensitive pattern match algorithm for deep packet filtering (title) discloses the controller including a ternary content addressable memory and is configured to determine the presence of the at least one pattern based on a comparison of data in the data frames to a pattern data map received at the ternary content addressable memory (Similar to the routing lookup system [1], software updates the rule database stored in TCAM and SRAM with prioritized rules, while packet filtering engine executes updating of rule database on software's command, matches incoming packets with entries in the database using DCPM algorithm, and then executes the corresponding actions; system analysis; 2nd page, left col.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention was made to provide a controller including a ternary content addressable memory and is configured to determine the presence of the at least one pattern based on a comparison of data in the data frames to a pattern data map received at the ternary content addressable memory as taught by Bo to modify Shah’s method and system in order to provide high speed discrete content sensitive pattern match algorithm for deep packet filtering (title).

Claim 2, Shah in view of Bo discloses wherein the controller (Shah; network planner Figs. 1& 2, el. 140; ¶26) is configured to obtain the at least one pattern from outside of headers of the data frames (Shah; identifying the traffic of streams, time sensitive communications, best effort communications and rate constrained communications through stream information as shown in Fig. 2, el. 220; Stream information may identify the publishers (i.e., sources) and subscribers (i.e., destinations) of particular streams as well as indicate the various demands for communicating the streams such as desired transmission intervals, known payload sizes, latency constraints, frequency of transmissions, redundant communication, etc. In various embodiments, network planner 140 is executable to determine a schedule 142 that enhances communication in a manner that accommodates these demands; ¶19; Stream information 220, in one embodiment, identifies the streams to be communicated over LAN 100 and specifies various characteristics about the streams. As shown, information 220 may indicate the source of a particular stream (e.g., a “Stream A”) and its destinations. Information 220 may indicate a traffic classification—e.g., whether a stream is TT, RC, BE, or TS as discussed above with respect to FIG. 1. Information 220 may also indicate demands such as a transmission interval (how frequently a streams needs to be transmitted), a payload size (an indicator of desired bandwidth), a latency constraint (how quickly a stream needs to be delivered to a destination), etc; ¶28).

Claim 3, Shah in view of Bo discloses wherein the controller (Shah; network planner Figs. 1& 2, el. 140; ¶26) is configured to obtain the at least one pattern from payloads of the data frames (Shah; identifying the traffic of streams, time sensitive communications, best effort communications and rate constrained communications through stream information as shown in Fig. 2, el. 220; Stream information may identify the publishers (i.e., sources) and subscribers (i.e., destinations) of particular streams as well as indicate the various demands for communicating the streams such as desired transmission intervals, known payload sizes, latency constraints, frequency of transmissions, redundant communication, etc. In various embodiments, network planner 140 is executable to determine a schedule 142 that enhances communication in a manner that accommodates these demands; ¶19; Stream information 220, in one embodiment, identifies the streams to be communicated over LAN 100 and specifies various characteristics about the streams. As shown, information 220 may indicate the source of a particular stream (e.g., a “Stream A”) and its destinations. Information 220 may indicate a traffic classification—e.g., whether a stream is TT, RC, BE, or TS as discussed above with respect to FIG. 1. Information 220 may also indicate demands such as a transmission interval (how frequently a streams needs to be transmitted), a payload size (an indicator of desired bandwidth), a latency constraint (how quickly a stream needs to be delivered to a destination), etc; ¶28).

Claims 4, 21, Shah in view of Bo discloses wherein the controller (Shah; network planner Figs. 1& 2, el. 140; ¶26) is configured to determine that first data frames of the data frames include the at least one pattern and that second data frames of the data frames do not include the at least one pattern (Shah; identifying the traffic of streams, time sensitive communications, best effort communications and rate constrained communications through stream information as shown in Fig. 2, el. 220; Stream information may identify the publishers (i.e., sources) and subscribers (i.e., destinations) of particular streams as well as indicate the various demands for communicating the streams such as desired transmission intervals, known payload sizes, latency constraints, frequency of transmissions, redundant communication, etc. In various embodiments, network planner 140 is executable to determine a schedule 142 that enhances communication in a manner that accommodates these demands; ¶19; Stream information 220, in one embodiment, identifies the streams to be communicated over LAN 100 and specifies various characteristics about the streams. As shown, information 220 may indicate the source of a particular stream (e.g., a “Stream A”) and its destinations. Information 220 may indicate a traffic classification—e.g., whether a stream is TT, RC, BE, or TS as discussed above with respect to FIG. 1. Information 220 may also indicate demands such as a transmission interval (how frequently a streams needs to be transmitted), a payload size (an indicator of desired bandwidth), a latency constraint (how quickly a stream needs to be delivered to a destination), etc.; ¶28), and the controller is configured to direct the vehicle devices to drop the second data frames based on the second data frames not including the at least one pattern (Shah; drop the data frames of a stream and not routing the stream over the link; In some instances, however, network planner 140 may determine to not route the instances of the stream over link 130C and/or link 130J based on consideration of various other factors (e.g., the available bandwidth, link 130C's and 130J's latencies, the desire to route higher priority streams over links 130C or 130J etc.). In some embodiments, preferred paths 224 may also indicate a preference to not use particularly paths as well. For example, information 220 may indicate a preference to not route a particular stream over link 130C.).

Claim 5, Shah in view of Bo discloses wherein the controller (Shah; network planner Figs. 1& 2, el. 140; ¶26) is configured to determine a user datagram protocol (UDP) source or destination port number as the at least one pattern in the data frames (Shah; identifying the traffic of streams, time sensitive communications, best effort communications and rate constrained communications through stream information, Fig. 2, el. 220 and source and destination ports;¶27; Stream information 220, in one embodiment, identifies the streams to be communicated over LAN 100 and specifies various characteristics about the streams. As shown, information 220 may indicate the source of a particular stream (e.g., a “Stream A”) and its destinations. Information 220 may indicate a traffic classification—e.g., whether a stream is TT, RC, BE, or TS as discussed above with respect to FIG. 1. Information 220 may also indicate demands such as a transmission interval (how frequently a streams needs to be transmitted), a payload size (an indicator of desired bandwidth), a latency constraint (how quickly a stream needs to be delivered to a destination), etc; ¶28; Node schedules 230, in one embodiment, are the portions of schedule 142 that are applicable to a respective one of nodes 110. (As noted above, in some embodiments, a given node 110 may not receive the entire schedule 142, but rather merely the portion that is applicable to that node 110.) As shown, a node schedule 230 may indicate the particular streams being transmitted and/or received by a given node 110. In some embodiments, the node schedule 230 may also indicate the particular source port(s) and destination port(s) used to communicate the stream. That is, rather than indicate an identifier for a given link, the link may be identified to a node 110 in terms of the node ports and/or switch ports to which the link 130 is coupled. For example, a schedule 230 for node 110D may indicate that it is to transmit a stream from its source port #2 to switch 120B's destination port #4 (in this example, source port #2 and destination port #4 are the physical ports to which link 130E is coupled). In various embodiments, the node schedule 230 also indicates the time slot or time slots for when the node 230 is to communicate the stream ; ¶31; ¶33).

Claim 6, Shah in view of Bo discloses wherein the network is an Ethernet network at least partially disposed onboard the vehicle system (Shah; Ethernet network; Switches 120, in one embodiment, are configured to route streams between nodes 110. Accordingly, switches 120 may receive packets of various streams from nodes 110, determine which links 130 to send the packets over, and queue the packets until they can be scheduled for transmission. In some embodiments, switches 120 support Ethernet; however, in other embodiments, other networking protocols may be supported. In some embodiments, switches 120 may also facilitate multicasting by duplicating a received stream and sending multiple instances of the stream out over links 130 via separate switch ports. Although switches 120 are shown separately from nodes 110, switches 120 may also be considered as nodes in LAN 100 as well; ¶18).

Claim 7, Shah in view of Bo discloses wherein the vehicle devices include two or more of an input/output device, an engine control unit, a traction motor controller, a display device, an auxiliary load controller, or one or more sensors (Shah; engine ECU, motor ECU; In some embodiments, nodes 110 are microcontrollers connected to a bus. In some embodiments, nodes 110 are electronic control units (ECUs) in a vehicle such as an aircraft, boat, automobile, recreational vehicle, etc. As used herein, the term “electronic control unit (ECU)” is to be interpreted according to its understood meaning in the art, and includes an embedded system that controls one or more operations of a vehicle. As used herein, the term “vehicle network” refers to an internal communications network that interconnects components (e.g., ECUs) inside a vehicle. In such an embodiment, examples of time-triggered traffic may include steering-wheel-angle messages generated for a steering ECU, torque-control messages and wheel-speed messages generated for a motor ECU, brake control messages generated for a brake-system ECU, etc. Examples of rate-constrained traffic may include audio and video streams from a backup camera ECU, LIDAR and RADAR streams associated with collision-avoidance ECUs, etc. Examples of best-effort traffic may include infotainment messages generated by an infotainment ECU, diagnostic messages generated by various ECUs, software updates, etc.; ¶17).

Claims 8, 15, Shah in view of Bo discloses wherein one or more of the engine control unit or the traction motor controller is included in the first set of the vehicle devices using the time sensitive communications (Shah; engine ECU, motor ECU using time triggered messaging/traffic; In some embodiments, nodes 110 are microcontrollers connected to a bus. In some embodiments, nodes 110 are electronic control units (ECUs) in a vehicle such as an aircraft, boat, automobile, recreational vehicle, etc. As used herein, the term “electronic control unit (ECU)” is to be interpreted according to its understood meaning in the art, and includes an embedded system that controls one or more operations of a vehicle. As used herein, the term “vehicle network” refers to an internal communications network that interconnects components (e.g., ECUs) inside a vehicle. In such an embodiment, examples of time-triggered traffic may include steering-wheel-angle messages generated for a steering ECU, torque-control messages and wheel-speed messages generated for a motor ECU, brake control messages generated for a brake-system ECU, etc. Examples of rate-constrained traffic may include audio and video streams from a backup camera ECU, LIDAR and RADAR streams associated with collision-avoidance ECUs, etc. Examples of best-effort traffic may include infotainment messages generated by an infotainment ECU, diagnostic messages generated by various ECUs, software updates, etc.; ¶17).

Claims 9, 16, Shah in view of Bo discloses wherein the controller (Shah; network planner Figs. 1& 2, el. 140; ¶26) is configured to direct the first set of the vehicle devices to communicate using the time sensitive communications such that the time sensitive communications are completed using bandwidth of the network while the second and third set of the vehicle devices communicate the best effort communications and the rate constrained communications using a remaining amount of bandwidth of the network that is not used by the time sensitive communications (Shah; network planner Fig. 2, el. 140 directing the first/second/third set of the vehicle devices/nodes as shown in Fig. 1, Nodes 110A-110E to communicate the traffic of their streams according to the time sensitive, rate constrained and best effort schedules and in accordance with the time sensitive, rate constrained and best effort demands, constrains and information as shown in Fig. 2; ¶17;Fig. 3; Fig. 5, el. 536; As shown, timeline 300 may begin with the transmission of two time-triggered (TT) streams A and B over links 130D and links 130E. As noted above, schedule 142 may specify the transmission of streams A and B over separate links in order to better balance the loads across links 130D and 130E. In this example, timeline 300 may then include redundant transmissions of rate-constrained (RC) stream C and TT streams D over links 130D and 130E. Next, best-effort (BE) streams E, F, and G are communicated across links. (In some embodiments, rather than specify time slots for streams E, F, and G, schedule 142 may merely indicate that these time slots have not been allocated, and thus, are available for BE traffic.) Lastly, a TT stream H, RC stream I, and time-sync (TS) stream J are communicated. As noted above, in some embodiments, a TS stream may be used to synchronize time across nodes 110 and switches 120—and thus ensure that the start periods 302 and end periods 304 are coordinated across all nodes 110 and switches 120; ¶36; For example, as shown, planner 140 generates a schedule 142 that routes stream A over the path of links 1, 2, and 4 and routes stream B over the path of links 1 and 3. It is also worth noting, in this example, that planner 140 is able to take into consideration both network ports of node 110C—i.e., its network port coupling it to link 4 and its network port coupling it to link 3. In doing so, planner 140 creates a more balanced distribution of loads across the paths and thus frees up bandwidth for more rate-constrained streams over links 1, 2, and 4; ¶37; As bandwidth is allocated on network paths at substep 536, the weight of each edge of the paths is updated by the amount of time used by the stream in order to ensure that the aggregate bandwidth of all streams fits on the paths; ¶43).


Claims 11, 18, 20, Shah in view of Bo discloses wherein the controller (Shah; network planner Figs. 1& 2, el. 140; ¶26) is configured to receive a schedule for communication of the data frames to one or more of the vehicle devices via the time sensitive network (Shah; receiving a schedule for communication of the data frames; In various embodiments, schedule 142 is distributed to nodes 110 and switches 120 to ensure that they are aware of schedule 142 and communicate in accordance with schedule 142. In some embodiments, schedule 142 may be disseminated to nodes 110 and switches 120 when LAN 100 is assembled. In some embodiments, schedule 142 may also be disseminated in conjunction with a software update. For example, in an embodiment in which LAN 100 is a vehicle network, schedule 142 may be included in a software update for the vehicle, which may be received via an over-the-air update (i.e., an update received wirelessly through a wide area network such as the Internet). In some embodiments, a given node 110 or switch 120 may not receive the entire schedule 142, but rather a portion of the schedule 142 that is applicable to that node 110 or that switch 120 as discussed below with respect to FIG. 2. This may reduce the amount of schedule information stored by a given node. In one embodiment, planner 140 may facilitate distribution of schedule 142; in other embodiments, distribution may be handled by a separate entity; ¶25);
wherein the controller (Shah; network planner Figs. 1& 2, el. 140; ¶26) also is configured to receive destinations for the data frames, receive an upper limit on a tolerable latency for the data frames, communicate one or more of the data frames according to the schedule, access the one or more vehicle devices, verify that the one or more data frames were communicated to the one or more vehicle devices within the upper limit on the tolerable latency based on accessing the one or more vehicle devices, and control one or more operations of the vehicle based on the one or more data frames that are communicated (Shah; receiving the frame destination, to consider tolerable latency and to communicate according to schedules in accordance with the operation of the time sensitive communications, best effort communications and rate constrained communications of the vehicle devices/nodes; Fig. 2; Fig. 3;  Stream information 220, in one embodiment, identifies the streams to be communicated over LAN 100 and specifies various characteristics about the streams. As shown, information 220 may indicate the source of a particular stream (e.g., a “Stream A”) and its destinations. Information 220 may indicate a traffic classification—e.g., whether a stream is TT, RC, BE, or TS as discussed above with respect to FIG. 1. Information 220 may also indicate demands such as a transmission interval (how frequently a streams needs to be transmitted), a payload size (an indicator of desired bandwidth), a latency constraint (how quickly a stream needs to be delivered to a destination), etc.; ¶28; In the illustrated embodiment, a given time slot is expressed as a phase offset and transmission interval. In some embodiments, network schedule 142 is applicable to a repeating communication window (i.e. communication cycle). For example, schedule 142 may specify how traffic is to be communicated within a two-minute window. At the end of this two-minute cycle, the cycle may begin again. A phase offset indicates when a transmission is to begin within this cycle. For example, a phase offset may specify that a transmission begin at 20 ms into the cycle. A transmission interval indicates how frequently a transmission is to be repeated. For example, a transmission interval may specify that a transmission is to occur every 100 ms. Accordingly, using a phase offset of 20 ms and interval of 100 ms may result in transmissions at 20 ms, 120 ms, 220 ms, and so forth. Thus, a time slot for communicating a given stream may be expressed in terms of a phase offset and a transmission interval. In other embodiments, a time slot may be expressed differently; ¶32; As shown, timeline 300 may begin with the transmission of two time-triggered (TT) streams A and B over links 130D and links 130E. As noted above, schedule 142 may specify the transmission of streams A and B over separate links in order to better balance the loads across links 130D and 130E. In this example, timeline 300 may then include redundant transmissions of rate-constrained (RC) stream C and TT streams D over links 130D and 130E. Next, best-effort (BE) streams E, F, and G are communicated across links. (In some embodiments, rather than specify time slots for streams E, F, and G, schedule 142 may merely indicate that these time slots have not been allocated, and thus, are available for BE traffic.) Lastly, a TT stream H, RC stream I, and time-sync (TS) stream J are communicated. As noted above, in some embodiments, a TS stream may be used to synchronize time across nodes 110 and switches 120—and thus ensure that the start periods 302 and end periods 304 are coordinated across all nodes 110 and switches 120; ¶36).

Claim 12, Shah in view of Bo discloses wherein the controller (Shah; network planner Figs. 1& 2, el. 140; ¶26) is configured to determine whether arrival times of the data frames are within a specified time window for each of the data frames that arrives at the vehicle device (Shah; determining the departure and the arrival times of the time sensitive communications, best effort communications and rate constrained communications of the vehicle devices/nodes based on the required latency constrain, frequency, interval, and constraint each of  the TT, RC, BE, or TS streams as shown in Fig. 2 and Fig. 3;  Stream information 220, in one embodiment, identifies the streams to be communicated over LAN 100 and specifies various characteristics about the streams. As shown, information 220 may indicate the source of a particular stream (e.g., a “Stream A”) and its destinations. Information 220 may indicate a traffic classification—e.g., whether a stream is TT, RC, BE, or TS as discussed above with respect to FIG. 1. Information 220 may also indicate demands such as a transmission interval (how frequently a streams needs to be transmitted), a payload size (an indicator of desired bandwidth), a latency constraint (how quickly a stream needs to be delivered to a destination), etc.; ¶28; In the illustrated embodiment, a given time slot is expressed as a phase offset and transmission interval. In some embodiments, network schedule 142 is applicable to a repeating communication window (i.e. communication cycle). For example, schedule 142 may specify how traffic is to be communicated within a two-minute window. At the end of this two-minute cycle, the cycle may begin again. A phase offset indicates when a transmission is to begin within this cycle. For example, a phase offset may specify that a transmission begin at 20 ms into the cycle. A transmission interval indicates how frequently a transmission is to be repeated. For example, a transmission interval may specify that a transmission is to occur every 100 ms. Accordingly, using a phase offset of 20 ms and interval of 100 ms may result in transmissions at 20 ms, 120 ms, 220 ms, and so forth. Thus, a time slot for communicating a given stream may be expressed in terms of a phase offset and a transmission interval. In other embodiments, a time slot may be expressed differently; ¶32; As shown, timeline 300 may begin with the transmission of two time-triggered (TT) streams A and B over links 130D and links 130E. As noted above, schedule 142 may specify the transmission of streams A and B over separate links in order to better balance the loads across links 130D and 130E. In this example, timeline 300 may then include redundant transmissions of rate-constrained (RC) stream C and TT streams D over links 130D and 130E. Next, best-effort (BE) streams E, F, and G are communicated across links. (In some embodiments, rather than specify time slots for streams E, F, and G, schedule 142 may merely indicate that these time slots have not been allocated, and thus, are available for BE traffic.) Lastly, a TT stream H, RC stream I, and time-sync (TS) stream J are communicated. As noted above, in some embodiments, a TS stream may be used to synchronize time across nodes 110 and switches 120—and thus ensure that the start periods 302 and end periods 304 are coordinated across all nodes 110 and switches 120; ¶36).

Claim 13, Shah in view of Bo discloses wherein the controller (Shah; network planner Figs. 1& 2, el. 140; ¶26) is configured to determine whether departure times of the data frames are within scheduled departure times of the data frames for each of the data fames that does not arrive at the vehicle device (Shah; determining the departure and the arrival times of the time sensitive communications, best effort communications and rate constrained communications of the vehicle devices/nodes based on the required latency constrain, frequency, interval, and constraint each of  the TT, RC, BE, or TS streams as shown in Fig. 2 and Fig. 3;  Stream information 220, in one embodiment, identifies the streams to be communicated over LAN 100 and specifies various characteristics about the streams. As shown, information 220 may indicate the source of a particular stream (e.g., a “Stream A”) and its destinations. Information 220 may indicate a traffic classification—e.g., whether a stream is TT, RC, BE, or TS as discussed above with respect to FIG. 1. Information 220 may also indicate demands such as a transmission interval (how frequently a streams needs to be transmitted), a payload size (an indicator of desired bandwidth), a latency constraint (how quickly a stream needs to be delivered to a destination), etc.; ¶28; In the illustrated embodiment, a given time slot is expressed as a phase offset and transmission interval. In some embodiments, network schedule 142 is applicable to a repeating communication window (i.e. communication cycle). For example, schedule 142 may specify how traffic is to be communicated within a two-minute window. At the end of this two-minute cycle, the cycle may begin again. A phase offset indicates when a transmission is to begin within this cycle. For example, a phase offset may specify that a transmission begin at 20 ms into the cycle. A transmission interval indicates how frequently a transmission is to be repeated. For example, a transmission interval may specify that a transmission is to occur every 100 ms. Accordingly, using a phase offset of 20 ms and interval of 100 ms may result in transmissions at 20 ms, 120 ms, 220 ms, and so forth. Thus, a time slot for communicating a given stream may be expressed in terms of a phase offset and a transmission interval. In other embodiments, a time slot may be expressed differently; ¶32; As shown, timeline 300 may begin with the transmission of two time-triggered (TT) streams A and B over links 130D and links 130E. As noted above, schedule 142 may specify the transmission of streams A and B over separate links in order to better balance the loads across links 130D and 130E. In this example, timeline 300 may then include redundant transmissions of rate-constrained (RC) stream C and TT streams D over links 130D and 130E. Next, best-effort (BE) streams E, F, and G are communicated across links. (In some embodiments, rather than specify time slots for streams E, F, and G, schedule 142 may merely indicate that these time slots have not been allocated, and thus, are available for BE traffic.) Lastly, a TT stream H, RC stream I, and time-sync (TS) stream J are communicated. As noted above, in some embodiments, a TS stream may be used to synchronize time across nodes 110 and switches 120—and thus ensure that the start periods 302 and end periods 304 are coordinated across all nodes 110 and switches 120; ¶36).

Claim 19, analyzed with respect to claims 1, 6 and 9.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Primary Examiner, Art Unit 2471
7/19/2022